Citation Nr: 0738882	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 30, 2000, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
post-traumatic stress disorder on October 27, 1992.

2.  Under current controlling law, a May 1993 rating decision 
essentially denied the claim for service connection for post-
traumatic stress disorder.  The veteran did not appeal that 
decision, and it is final.

3.  A September 2001 rating decision awarded service 
connection for post-traumatic stress disorder and assigned an 
effective date of June 30, 2000, the date of the reopened 
claim.  The veteran did not appeal that decision, and it is 
final.

4.  The May 1993 rating decision, which essentially denied 
the claim for service connection for post-traumatic stress 
disorder, is supportable.

5.  The September 2001 decision which set the effective date 
is supportable and unequivocal error has not been shown.

CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
2000, for the award of service connection for post-traumatic 
stress disorder, to include evidence of clear and 
unmistakable error, have not been met.  38 U.S.C.A. §§ 5109A, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.400 
(2007); Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2005 letter, which was sent prior to 
the rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate a claim for an earlier effective date, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how a 
disability evaluation is assigned and the type evidence which 
impacts that determination.  The Board finds that the veteran 
has not been prejudiced by such.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, there is no increased 
rating is being assigned, and therefore there is no need for 
such notice to be provided.  

VA did not provide the veteran with an examination in 
connection with his claim for an earlier effective date, as 
this issue would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).

In summary, the Board finds that the VCAA provisions have 
been satisfied even though no letter was sent to the veteran.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b) 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

II.  Earlier Effective Date

Service connection for post-traumatic stress disorder has 
been awarded as of June 30, 2000.  The veteran argues that he 
warrants an effective date of October 27, 1992, as he filed a 
claim for service connection for post-traumatic stress 
disorder at that time, which the RO failed to adjudicate.  
The veteran also argues that the evidence at that time showed 
he had post-traumatic stress disorder and that had the RO 
adjudicated his claim, service connection would have been 
granted.

By way of background, the evidence of record shows that on 
October 27, 1992, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated he wanted to 
file a claim for service connection for pancreatitis.  At the 
end of the document, he added, "Also, at this time I wish to 
open a clam for [post-traumatic stress disorder]."  He asked 
VA to obtain his records from the Vet Center in Worcester, 
Massachusetts.  In May 1993, the RO denied service connection 
for a pancreas condition.  In the notification, the RO 
stated, "We have denied your claim for service connection 
for a pancreas condition."  The notification included the 
veteran's appellate rights.  There was no mention of the 
veteran's claim for post-traumatic stress disorder.  The 
veteran did not appeal that decision.

On June 30, 2000, the veteran submitted a statement 
requesting that his claim be reviewed to determine whether 
service connection for post-traumatic stress disorder could 
be established.  In a May 2001 rating decision, the RO denied 
the claim for service connection for post-traumatic stress 
disorder. The veteran appealed the decision.  Subsequently, 
in September 2001, the RO granted service connection for 
post-traumatic stress disorder and assigned an effective date 
of June 30, 2000.  He was notified of this decision that same 
month, which included his appellate rights.  He did not 
appeal that decision.

In February 2005, through his representative, the veteran 
submitted a claim for an earlier effective date for the award 
of service connection for post-traumatic stress disorder.  He 
noted that he had submitted a claim for post-traumatic stress 
disorder in October 1992 and that VA never got back to him on 
that claim.  He stated that VA had acted on his claim 
involving Agent Orange, but had done nothing regarding his 
claim for service connection for post-traumatic stress 
disorder.  The veteran noted that he had been sub diagnosed 
with post-traumatic stress disorder in October 1992 and felt 
that he should have been awarded service connection for post-
traumatic stress disorder at that time.  

At an October 2005 hearing before a Decision Review Officer, 
the veteran testified he was never notified about his 1992 
claim for post-traumatic stress disorder.  He stated that he 
inquired about his claim for post-traumatic stress disorder 
and that VA told him that because he had other claims pending 
that it could not "do anything" because his "folder was 
out."  The veteran stated he did not receive treatment for 
post-traumatic stress disorder between 1992 and 2001 because 
he had been told he had pancreatic cancer and he was 
receiving treatment for that condition during that time.  He 
testified he was awarded Social Security Administration 
disability benefits in 1989 based upon post-traumatic stress 
disorder.  When asked if there were any other disabilities 
for which he was in receipt of Social Security Administration 
benefits, the veteran stated no.  

At the March 2007 hearing before the undersigned, the veteran 
argued that the VA failed to act on the his October 1992 
claim for post-traumatic stress disorder, which prevented him 
from receiving an effective date earlier than June 2000.  The 
veteran stated he had received treatment for post-traumatic 
stress disorder since as early as 1989, when he was seen with 
anger problems.  He also stated he received treatment from VA 
in 1992.  He noted he had applied for Social Security 
Administration benefits in 1989 and was awarded those 
benefits based upon his post-traumatic stress disorder and 
based upon "other problems" he had with his pancreas.  He 
reiterated the fact that he did not receive treatment at the 
Vet Center between 1992 and 2001 because he was being treated 
for his pancreas.  The veteran could not remember when Social 
Security examined him for his post-traumatic stress disorder, 
although he thought it was around 1989.  He stated at the 
time he filed his claim for post-traumatic stress disorder in 
October 1992, he had filed a claim for a pancreatic 
condition.  The veteran testified that he called VA and 
questioned why his post-traumatic stress disorder claim had 
not been acted on and was told that he had another claim 
pending and that it could not do anything with his post-
traumatic stress disorder claim.  He described it as VA 
giving him excuses.  

The determination of an effective date for an award of 
compensation based on an original claim or a reopened claim 
is governed by 38 U.S.C.A. § 5110(a), which states the 
following, in part:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim [and] a 
claim reopened after final adjudication . 
. . shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the date of receipt of application 
therefor.  

See also 38 C.F.R. § 3.400 (2007).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for entitlement to an effective date earlier than June 
30, 2000, for the award of service connection for post-
traumatic stress disorder.  Any way the Board reviews this 
claim does not establish a basis to award an earlier 
effective date.  

It must be noted that the veteran did not appeal the 
September 2001 rating decision, which awarded service 
connection for post-traumatic stress disorder and assigned an 
effective date of June 30, 2000.  Therefore, that decision is 
final as to the effective date assigned.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  The 
veteran submitted his current claim for an earlier effective 
date on February 2, 2005.

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006) citing Cook v. 
Principi, 318 F. 3d 1334, 1339 (Fed. Cir. 2002) (en banc).  

As to the first exception, in order for the veteran to reopen 
the issue of the assignment of the effective date of June 30, 
2000, for the award of service connection for post-traumatic 
stress disorder, he would need to submit new and material 
evidence in connection with the claim for entitlement to an 
earlier effective date.  However, here, the veteran's current 
date of claim is February 2005, and because he already has 
been awarded an effective date of June 30, 2000, for the 
award of service connection for post-traumatic stress 
disorder, any such claim to reopen could not lead to an 
earlier effective date.  See Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004) citing Flash v. Brown, 8 Vet. App. 332 
(1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of claim to reopen.") aff'd, 405 F.3d 1113 
(Fed. Cir. 2005).  

As to the veteran's allegations of clear and unmistakable 
error at the time of the May 1993 rating decision, there is 
no question that the veteran filed a claim for service 
connection for post-traumatic stress disorder on October 27, 
1992, and that the May 1993 rating decision did not address 
the claim for service connection for post-traumatic stress 
disorder.  However, a recent holding in the Court of Appeals 
for the Federal Circuit (Federal Circuit) indicates that the 
veteran's appeal began to run at the time of the May 1993 
rating decision.  Specifically, in Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006), the Federal Circuit held that 
where a veteran files more than one claim with the RO at the 
same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Thus, it is deemed that 
the claim for service connection for post-traumatic stress 
disorder was denied in the May 1993 rating decision.  Id.; 
see also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).  This would mean that the veteran failed to timely 
appeal this decision and that the May 1993 rating decision is 
final as to the claim for service connection for post-
traumatic stress disorder.

The next time the veteran filed an application to reopen the 
claim for service connection for post-traumatic stress 
disorder was on June 30, 2000, which is the current effective 
date assigned.  As quoted above, the statute provides that 
when a claim is awarded based upon a reopened claim, the 
effective date is the date of claim, here, June 30, 2000.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus 
holds that the effective-date statute, 38 U.S.C.A. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed").  

The veteran has argued there was clear and unmistakable error 
in VA's failure to adjudicate the claim for service 
connection for post-traumatic stress disorder in the May 1993 
rating decision.  Because of the holding in Deshotel, the 
veteran's argument that VA's failure to adjudicate the claim 
is clear and unmistakable error cannot stand, since it is 
deemed that VA considered the claim at that time.  See 
Deshotel, supra.  

Alternatively, the veteran has alleged clear and unmistakable 
error in the May 1993 rating decision because he believes 
that service connection for post-traumatic stress disorder 
should have been granted at that time had VA considered the 
claim.  In a claim for clear and unmistakable error, "the 
error must be 'undebatable' and of the sort 'which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.'"  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 91992) (en banc)); see Bustos v. West, 179 F.3d 1378, 
1380 (Fed. Cir. 1999) (expressly adopting "manifestly 
changed the outcome" language of Russell, supra).  The Board 
finds that clear and unmistakable error is not shown in the 
May 1993 rating decision in its failure to grant service 
connection for post-traumatic stress disorder.  Specifically, 
the Board does not find that based upon the evidence of 
record at the time of the May 1993 rating decision, including 
the evidence of which VA was in constructive possession, and 
the law extant, that service connection for post-traumatic 
stress disorder would have undebatably been awarded.

There is a "Veteran Information Form," from the Vet Center, 
dated October 1992, which shows a check mark next to, "Sub-
Diagnostic PTSD."  There was another option to check 
"PTSD," which was not checked.  An October 1992 clinical 
entry shows that the veteran was seeking help with his 1989 
post-traumatic stress disorder claim.  The social worker 
noted that the veteran had "[s]ome sub-diagnostic" post-
traumatic stress disorder "issues."  The assessment was 
that the veteran was having problems making ends meet and 
looking for VA assistance in several areas.  A November 1992 
entry shows that the veteran asked for help with financial 
problems.  There are no other clinical entries around that 
time (i.e., the next clinical entry is in March 2001).  

Of record is a January 1990 decision from the Social Security 
Administration showing that the veteran had been awarded 
disability benefits.  In the decision, the Administrative Law 
Judge determined that the veteran was disabled due to severe 
migratory thrombophlebitis, back pain, weight loss, 
hyperplasia of the lymph nodes, and status post laparotomy.  
There is no mention of post-traumatic stress disorder in the 
decision.  The veteran's allegation that he was awarded 
Social Security Administration benefits based upon post-
traumatic stress disorder is not accurate.  There are some 
private medical records, dated in 1988, showing that the 
veteran had depression, but it was attributed to the 
veteran's pancreas condition and the fear of having cancer. 

The law in 1992 in evaluating a claim for service connection 
for post-traumatic stress disorder is different than the 
current one.  Back in 1992, service connection for post-
traumatic stress disorder required (1) a clear diagnosis of 
post-traumatic stress disorder; (2) credible supporting 
evidence that the claimed i-service stressor actually 
occurred, and (3) a link establish by medical evidence 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1992).  

At the time of the May 1993 rating decision, the evidence did 
not show a "clear" diagnosis of post-traumatic stress 
disorder.  Rather, it showed a "sub-diagnosis" of post-
traumatic stress disorder.  Additionally, at that time, the 
veteran had not alleged any stressors in his October 1992 
claim nor were any stressor reported in the Vet Center 
records.  Additionally, the veteran's DD Form 214 did not 
show that he had received an award or decoration indicative 
of having engaged in combat.  Thus, it cannot be said that 
post-traumatic stress disorder would have been undebatably 
awarded at the time of the May 1993 rating decision, and thus 
the denial of that claim cannot constitute clear and 
unmistakable error.

The Board understands the veteran's frustration in VA's 
failure to address his claim for service connection for post-
traumatic stress disorder in the May 1993 rating decision.  
He has stated that he contacted VA about this claim and was 
told that VA could not do anything because the veteran had 
other pending claims.  While the veteran may think he 
contacted VA regarding this claim, such allegations are not 
credible because a veteran can have multiple claims pending 
before VA at any time.  Additionally, VA would have been 
required to place any documentation submitted by the veteran 
or attach a VA Form 119, Report of Contact, had there been a 
phone conversation between VA and the veteran.  There is no 
objective evidence that the veteran failed a claim for 
service connection for post-traumatic stress disorder between 
May 1993 and June 2000.

Because both the May 1993 and September 2001 rating decisions 
are final, and there is no clear and unmistakable error the 
rating decisions, the veteran is legally and factually 
precluded from receiving an effective date earlier than June 
30, 2000, for the award of service connection for post-
traumatic stress disorder.  The Court has held that in a case 
where the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date earlier than June 30, 2000, for the award 
of service connection for post-traumatic stress disorder is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


